Case: 15-10472     Date Filed: 11/30/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-10472
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:13-cr-00399-SCB-MAP-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

SHAWN LASHAY WILLIAMS,
                                                               Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                               (November 30, 2015)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Thomas A. Burns, appointed counsel for Shawn Lashay Williams in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals
              Case: 15-10472    Date Filed: 11/30/2015   Page: 2 of 2


that counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Williams=s conviction and

sentence are AFFIRMED.




                                         2